Title: To James Madison from Joseph Jones, 19 [August] 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredg. 19th. [August 1795]
I have been delayed in seting out for Loudoun longer than I expected. I move on Tomorow but not the rout I intended as the person I wished to see has left home and not yet returned—the cause of his departure is matter of conjecture. Mr Patton lately from Philaa. and Picket of Richmond say it is generally beleived that the Pres: approves of what has been done by the Senate respecting the Treaty and is taking measures for further discussion of the part objected to. Mr. Patton further says he understood a Vessell was ready to carry despatche⟨s⟩ when he left the City, and it was supposed she waited the arrival of the P. Patton met the P. on the road. Picket says people in general as he passed along appeared to be satisfied with the Treaty and I am told Patton has expressed similar sentiments—these accounts do not accord with the Newspaper communications. You will see Fouchet and his important papers narrowly escaped being seized and taken by a British Ship of War within, as it is said, our Territory—more business for Randolph. There appear to be two plausible publications in favor [of] The Treaty—the one stiled a vindication of the Treaty said to be N. Webster—the other under the signature Camillus supposed to be Mr. Hamilton. I have seen some of the numbers which exhibit more ingenuity than others I have met with on the same side. A Writer under the signature Juricola addressed to the P. seems in the number I have seen (IV.) to be an answer to some positions of Camillus but is stiled “an examination of the pending Treaty with G. B.” The position of Camillus that the Negros taken away were “booty” of War which is very well answered by Juricola. I expected we shod. soon see some of their Generals advancing but it is hoped we shall according to the old saying give them as good as they send, we have a fine field open for it and the enemy shod. not be allowe⟨d⟩ to keep it. I hope you and Mrs. Madison keep your health in spite of this infernal weather which has almost melted me but trust I shall in a few days reach a cooler region—wishing you every happiness I am yr friend & Servt.
